Exhibit 10.3
 
PREFERRED STOCK EXCHANGE AGREEMENT


This Preferred Stock Exchange Agreement (this “Agreement”) is entered into as of
January 8, 2016, by and among OXIS International, Inc., a Delaware corporation
(the “Company”), and the parties listed on Schedule A hereto.


WHEREAS, Theorem Group LLC and Canyons Trust (together, the “Series H
Stockholders”) currently hold shares of Series H Convertible Preferred Stock of
the Company (the “Series H Preferred Stock”) pursuant to the Series H Preferred
Stock Agreement, dated February 10, 2010 (the “Series H Preferred SPA”);


WHEREAS, Adam Kasower (the “Series I Stockholder”) currently hold shares of
Series I Convertible Preferred Stock of the Company (the “Series I Preferred
Stock”) pursuant to the Series I Preferred Stock Purchase Agreement, dated
November 8, 2010 (the “Series I Preferred SPA”);


WHEREAS, Series H Preferred Stock and Series I Preferred Stock are herein
collectively referred to as the “Preferred Stock”;


WHEREAS, Series H Stockholders and Series I Stockholders are herein collectively
referred to as the “Investors” or “Preferred Stockholders”;


WHEREAS, the Series H Preferred SPA and Series I Preferred SPA are herein
collectively referred to as the “Prior Subscription Agreements” or “Prior
Transaction Documents”;
 
WHEREAS, each Preferred Stockholder hereby agrees to exchange all shares of
Preferred Stock held by such Preferred Stockholder, and the Company agrees to
issue to each Preferred Stockholder in exchange for such shares, and for no
additional consideration, the number of shares of Common Stock set forth
opposite such Preferred Stockholder’s name on Schedule B hereto (the “Exchange
Shares”);


NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:


1. Exchange of Preferred Stock.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined herein) the Company shall issue to each
Preferred Stockholder, in exchange for the shares of Preferred Stock then held
by such Preferred Stockholder, such number of Exchange Shares set forth beside
such Preferred Stockholder’s name on Schedule B attached hereto (the
“Exchange”).  From and after the Closing, the Preferred Stock shall solely
represent the right to receive the Exchange Shares hereunder.


2. Closing.


(a) Closing.  Subject to Sections 2(c) and 2(d), the closing of the Exchange
(the “Closing”) shall occur automatically and with no further action by the
parties hereto subject to and effective immediately prior to the consummation by
the Company of the sale and issuance of shares of the capital stock of the
Company primarily for capital-raising purposes for an aggregate purchase price
of at least $6,000,000 (the “Financing,” and the closing date of such Financing
and the Exchange, the “Closing Date”).  Prior the Closing, or within five (5)
business days thereafter, the Investors shall deliver their physical
certificates representing shares of Preferred Stock (the “Preferred Stock
Certificates”) (or if such Preferred Stock Certificates are lost, mutilated or
destroyed, a lost stock certificate affidavit, as applicable, in a form
acceptable to the Company (each, an “Affidavit”)) to the Company for
cancellation.
 
 
- 1 -

--------------------------------------------------------------------------------

 


(b) Reverse Stock Split; Delivery of Shares.  Within 90 days from the receipt of
the physical Preferred Stock Certificates (or Affidavit, as applicable), the
Company shall use its commercially reasonable efforts to file an amendment to
its certificate of incorporation to increase the authorized shares of Common
Stock under its certificate of incorporation and effect a reverse stock split in
an amount to be determined by the Board of Directors of the Company (the
“Charter Amendment”).  Promptly following the effectiveness of the Charter
Amendment, the Company shall deliver the Exchange Shares to the Investors in
accordance with Schedule B.  For the avoidance of doubt, notwithstanding the
fact that the Charter Amendment may be filed prior to the effective date of this
Agreement and/or prior to the Closing, the shares set forth on Schedule B are on
a pre-split basis.


(c) Conditions to Investors’ Obligations at Closing.  The obligations of each
Investor participating at the Closing are subject to the fulfillment at or
before Closing of each of the following conditions, any of which may be waived
in writing by the Investors who will be entitled to receive at least a majority
of the Exchange Shares under this Agreement (the “Majority-in-Interest
Investors”):


i. The representations and warranties of the Company contained in Section 5
shall be true and correct on and as of the Closing.


ii. The Company shall have performed or fulfilled all agreements and obligations
contained herein required to be performed or fulfilled by the Company before the
Closing.


iii. The Company shall have complied with, and the offer and sale or exchange of
the Exchange Shares pursuant to this Agreement shall be effective under, all
federal and state securities laws applicable to the offer and sale or exchange
of the Exchange Shares to the Investors.


(d) Conditions to the Company’s Obligations at Closing.  The obligations of the
Company to close with each Investor participating at the Closing are subject to
the fulfillment at or before the Closing of each of the following conditions,
any of which may be waived in writing by the Company.


i. The representations and warranties of such Investor contained in Sections 4
and 5 (if applicable) shall be true and correct on and as of the Closing.


ii. Such Investor shall have performed or fulfilled all agreements, obligations
and conditions contained herein and required to be performed or fulfilled by
such Investor before the Closing.


iii. All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or any state or foreign
country that are required in connection with the lawful issuance of the Exchange
Shares pursuant to this Agreement shall be duly obtained and effective as of the
Closing.  The Company shall have obtained all necessary state securities law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Exchange Shares.


3. Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Investor as of the date hereof as follows:


(a) Organization and Standing.  The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Delaware, and
is in good standing under such laws.  The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted.  The Company is duly qualified and
authorized to transact business and is in good standing as a foreign corporation
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, properties or financial condition.
 
 
- 2 -

--------------------------------------------------------------------------------

 


(b) Corporate Power.  The Company has all requisite legal and corporate power
and authority to execute and deliver this Agreement, to sell and issue the
Exchange Shares hereunder, and to carry out and perform its obligations under
the terms of this Agreement and the transactions contemplated hereby.


(c) Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Exchange Shares and the performance of all of the Company’s
obligations hereunder, other than the Charter Amendment, have been taken or will
be taken prior to the Closing.  This Agreement has been duly executed by the
Company and constitutes valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to the laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.


(d) Valid Issuance of Stock.  The Exchange Shares, when issued, sold and
delivered in compliance with the provisions of this Agreement, will be duly and
validly issued, fully paid and nonassessable and issued in compliance with
applicable federal and state securities laws.  Such Exchange Shares will also be
free and clear of any liens or encumbrances; provided, however, that the
Exchange Shares shall be subject to the provisions of this Agreement and
restrictions on transfer under state and/or federal securities laws.  The
Exchange Shares are not subject to any preemptive rights, rights of first
refusal or restrictions on transfer.


(e) Offering.  Subject in part on the accuracy of the Investor’s representations
in Sections 4 and 5 (if applicable) hereof, the offer, sale and issuance of the
Exchange Shares in conformity with the terms of this Agreement constitute
transactions exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”) and from all applicable state securities laws.


(f) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Shares, or the consummation of any transaction contemplated
hereby, except (i) such filings as have been made prior to the date hereof, (ii)
the Charter Amendment and (iii) such additional post-closing filings as may be
required to comply with applicable federal and state securities laws (including
but not limited to any Form D or Form 8-K filings), and with applicable general
corporation laws of the various states, each of which will be filed with the
proper authority by the Company in a timely manner.


(g) Disclosure.  As soon as practicable following the Closing Date, but in any
event not later than four (4) business days following the Closing date, the
Company shall file with the Securities and Exchange Commission a Current Report
on Form 8-K the (“Current Report”) relating to the transactions contemplated by,
and describing the material terms and conditions of, this Agreement.  The
Current Report shall include a copy of this Agreement as an exhibit.  Upon
filing of the Current Report with the Securities and Exchange Commission, the
Investors shall not be in possession of any material, nonpublic information
received from the Company, any of its subsidiaries or any of their respective
officers, directors, employees or agents, that is not disclosed in the Current
Report.


4. Representations and Warranties of all Investors.  Each Investor, for itself
and for no other person, hereby represents and warrants as of the date hereof to
the Company as follows:
 
 
- 3 -

--------------------------------------------------------------------------------

 


(a) Organization and Standing.  The Investor is either an individual or an
entity duly organized, validly existing under, and by virtue of, the laws of the
jurisdiction of its incorporation or formation, and is in good standing under
such laws.


(b) Corporate Power.  The Investor has all right, corporate, partnership,
limited liability company or similar power and authority to execute and deliver
this Agreement, to effect the Exchange hereunder, and to carry out and perform
its obligations under the terms of this Agreement and the transactions
contemplated hereby.


(c) Authorization.  All corporate, partnership, limited liability company or
similar action, as applicable on the part of such Investor, necessary for the
authorization, execution, delivery and performance of this Agreement, the
Exchange and the performance of all of such Investor’s obligations hereunder
have been taken or will be taken prior to the Closing.  This Agreement has been
duly executed by the Investor and constitutes valid and legally binding
obligations of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to the laws of general application relating
to bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.


(d) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Exchange Shares, or the consummation of any transaction
contemplated hereby, except such filings as have been made prior to the date
hereof.


(e) Own Account.  Such Investor understands that the Exchange Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law in reliance upon exemptions from regulation
for non-public offerings and is acquiring the Exchange Shares as principal for
its own account and not with a view to or for distributing or reselling such
Exchange Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any
such Exchange Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or  regarding the distribution of such Exchange
Shares in violation of the Securities Act or any applicable state securities
law.  Such Investor agrees that the Exchange Shares or any interest therein will
not be sold or otherwise disposed of by such Investor unless the shares are
subsequently registered under the Securities Act and under appropriate state
securities laws or unless the Company receives an opinion of counsel
satisfactory to it that an exception from registration is available.


(f) Investor Status.  The Investor is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.  Such Investor is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).


(g) Experience of Investor.  Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Exchange Shares, and has so evaluated the
merits and risks of such investment.


(h) Ability to Bear Risk.  Such Investor understands and acknowledges that in
investment in the Company is highly speculative and involves substantial
risks.  Such Investor is able to bear the economic risk of an investment in the
Exchange Shares and is able to afford a complete loss of such investment.
 
 
- 4 -

--------------------------------------------------------------------------------

 


(i) General Solicitation.  Such Investor is not accepting the Exchange Shares as
a result of any advertisement, article, notice or other communication regarding
the Exchange Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


(j) Disclosure of Information.  Such Investor has had the opportunity to receive
all additional information related the Company requested by it and to ask
questions of, and receive answers from, the Company regarding the Company,
including the Company’s business management and financial affairs, and the terms
and conditions of this offering of the Exchange Shares.  Such questions were
answered to such Investor’s satisfaction.  Such Investor has also had access to
copies of the Company’s filings with the Securities Exchange Commission under
the Securities Act and Exchange Act.  The Investor believes that it has received
all the information such Investor considers necessary or appropriate for
deciding whether to consummate the Exchange.  The Investor understands that such
discussions, as well as any information issued by the Company, were intended to
describe certain aspects of the Company’s business and prospects, but were not
necessarily a through or exhaustive description.  The Investor acknowledges that
any business plans prepared by the Company have been, and continue to be,
subject to change and that any projections included in such business plans or
otherwise are necessarily speculative in nature and it can be expected that some
or all of the assumptions underlying the projections will not materialize or
will vary significantly from actual results.


(k) Residency.  The residency of the Investor (or in the case of a partnership
or corporation, such entity’s principal place of business) is correctly set
forth on signature pages attached hereto.


(l) Security Holdings.  The shares of Preferred Stock held by each Investor, as
applicable, as of the date hereof are correctly described on Schedule B attached
hereto.  The Investor does not hold any other securities or equity interests in
the Company other than what is set forth opposite such Investor’s name on
Schedule B attached hereto, Schedule B to the Note Conversion Agreement, dated
January 8, 2016 and Schedule B to the Warrant Exercise Agreement, dated January
8, 2016, each of which is incorporated herein by reference as though fully set
forth herein and made a part of this Agreement.


(m) Tax Matters.  The Investor has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transaction contemplated by this Agreement.  The Investor understands that it
(and not the Company) shall be responsible for its own tax liability that may
arise as a result of this investment and the transactions contemplated by this
Agreement.


(n) Restrictions on Transferability; No Endorsement.  The Investor has been
informed of and understand the following:


i. there are substantial restrictions on the transferability of the Exchange
Shares; or
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
ii. no federal or state agency has made any finding or determination as to the
fairness for public investment, nor any recommendation nor endorsement of the
Exchange Shares.


(o) No Other Representation by the Company.  None of the following information
has ever been represented, guaranteed or warranted to the Investor, expressly or
by implication by any broker, the Company, or agent or employee of the
foregoing, or by any other Person:


i. the approximate or exact length of time that the Investor will be required to
remain a holder of the Exchange Shares;


ii. the amount of consideration, profit or loss to be realized, if any, as a
result of an investment in the Company; or


iii. that the past performance or experience of the Company, its officers,
directors, associates, agents, affiliates or employees or any other person will
in any way indicate or predict economic results in connection with the plan of
operations of the Company or the return on investment.


5. Representations, Warranties and Covenants of Non-US Investors.  Each Investor
who is a Non-U.S. Person (as defined herein) hereby represents and warrants to
the Company as follows:


(a) Certain Definitions.  As used herein, the term “United States” means and
includes the United States of America, its territories and possessions, any
state of the United States and the District of Columbia, and the term “Non-U.S.
person” means any person who is not a U.S. person (as defined in Regulation S)
or is deemed not to be a U.S. person under Rule 902(k)(2) of the Securities Act.


(b) Reliance on Representations and Warranties by the Company.  This Agreement
is made by the Company with such Investor who is a Non-U.S. person (“Non-U.S.
Investor”) in reliance upon such Non-U.S. Investor’s representations and
warranties made herein.


(c) Regulation S.  Such Non-U.S. Investor has been advised and acknowledges
that:


i. the Exchange Shares have not been registered under the Securities Act, the
securities laws of any state of the United States or the securities laws of any
other country;


ii. in issuing and selling the Exchange Shares to such Non-U.S. Investor
pursuant to hereto, the Company is relying upon the “safe harbor” provided by
Regulation S and/or on Section 4(a)(2) under the Securities Act;


iii. it is a condition to the availability of the Regulation S “safe harbor”
that the Exchange Shares not be offered or sold in the United States or to a
U.S. person until the expiation of a period of one year following the Closing
Date; notwithstanding the foregoing, prior to the expiration of one year after
the Closing (the “Restricted Period”), the Exchange Shares may be offered and
sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either: (A) if the offer or sale is within
the United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement of the
Securities Act, or (B) the offer and sale is outside the United States and to
other than a U.S. person.


(d) Certain Restrictions on Exchange Shares.  Such Non-U.S. Investor agrees that
with respect to the Shares until the expiration of the Restricted Period:


i. such Non-U.S. Investor, its agents or its representatives have not and will
not solicit offers to buy, offer for sale or sell any of the Shares or any
beneficial interest therein in the United States or to or for the account of a
U.S. person during the Restricted Period; notwithstanding the foregoing, prior
to the expiration of the Restricted Period, the Exchange Shares may be offered
and sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either: (A) if the offer or sale is within
the United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to a person other than a U.S. person; and
 
 
- 6 -

--------------------------------------------------------------------------------

 


ii. such Non-U.S. Investor shall not engage in hedging transactions with regards
to the Exchange Shares unless in compliance with the Securities Act.


The foregoing restrictions are binding upon subsequent transferees of the
Exchange Shares, except for transferees pursuant to an effective registration
statement.  Such Non-U.S. Investor agrees that after the Restricted Period, the
Exchange Shares may be offered or sold within the United States or to or for the
account of a U.S. person only pursuant to applicable securities laws.


(e) Directed Selling.  Such Non-U.S. Investor has not engaged, nor is it aware
that any party has engaged, and such Non-U.S. Investor will not engage or cause
any third party to engage, in any directed selling efforts (as such term is
defined in Regulation S) in the United States with respect to the Shares.


(f) Location of Non-U.S. Investor. Such Non-U.S. Investor: (i) is domiciled and
has its principal place of business or registered office outside the United
States; (ii) certifies it is not a U.S. person and is not acquiring the Exchange
Shares for the account or benefit of any U.S. person; and (iii) at the time of
Closing, the Non-U.S. Investor or persons acting on the Non-U.S. Investor’s
behalf in connection therewith are located outside the United states.


(g) Distributor; Dealer.  Such Non-U.S. Investor is not a “distributor” (as
defined in Regulation S) or a “dealer” (as defined in the Securities Act).


(h) Notation of Restrictions.  Such Non-U.S. Investor acknowledges that the
Company shall make a notation in its stock books regarding the restrictions on
transfer set forth in this section and shall transfer such shares on the books
of the Company only to the extent consistent therewith.


(i) Compliance with Laws. Such Non-U.S. Investor is satisfied as to the full
observance of the laws of such Non-U.S. Investor’s jurisdiction in connection
with the Exchange, including (i) the legal requirements within such Non-U.S.
Investor’s jurisdiction for the Exchange, (ii) any foreign exchange restrictions
applicable to such Exchange, (iii) any governmental or other consents that may
need to be obtained and (iv) the income tax and other tax consequences, if any,
that may be relevant to the exchange, holding, redemption, sale or transfer of
such securities.  Such Non-U.S. Investor’s participation in the Exchange, and
such Non-U.S. Investor’s continued beneficial ownership of the Exchange Shares
will not violate any applicable securities or other laws of such Non-U.S.
Investor’s jurisdiction.


6. Waiver and Release.


(a) Each Investor expressly forfeits and waives any and all anti-dilution and
piggyback registration rights under any and all Prior Transaction Documents or
otherwise applicable to the Preferred Stock, including any anti-dilution rights
such Investor may have with respect to the issuances of any capital stock or
other securities of the Company pursuant to previous transactions and pursuant
to this Agreement.


(b) Each Investor unconditionally, irrevocably and absolutely releases and
discharges the Company, and any parent and subsidiary corporations, divisions
and affiliated corporations, partnerships or other entities of the Company, past
and present, as well as the Company’s past and present employees, officers,
directors, agents, principals, shareholders, successors and assigns from all
claims, losses, demands, interests, causes of action, suits, debts,
controversies, liabilities, costs, expenses and damages related to the waiver of
anti-dilution and piggyback registration rights above, any security interest
pursuant to any Prior Transaction Documents or otherwise over any collateral of
the Company, or related in any way to any rights such Investor may have to
equity or debt securities of the Company, other than as set forth on the
schedules hereto.  This release includes, but is not limited to, any tort,
contract, common law, constitution or other statutory claims (including but not
limited to any claims for attorneys’ fees, costs and expenses).
 
 
- 7 -

--------------------------------------------------------------------------------

 


(c) Each of the Investors and the Company expressly waives such Investor’s or
Company’s (as applicable) right to recovery of any type, including damages or
reinstatement, in any administrative court or action, whether state or federal,
and whether brought by such Investor or Company or on such Investor’s or
Company’s (as applicable) behalf, related in any way to the matters released
herein.


(d) Each of the Investors and the Company acknowledges that it may discover
facts or law different from, or in addition to, the facts or law that it knows
or believes to be true with respect to the claims released in this Agreement and
agrees, nonetheless, that this Agreement and the release contained in it shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.


(e) Each of the Investors and the Company declares and represents that it
intends this Agreement to be complete and not subject to any claim of mistake,
and that the release of the claims described herein expresses a full and
complete release and it intends the release of such claims to be final and
complete.


(f) The parties acknowledge that this release is not intended to bar any claims
that, by statute, may not be waived.


7. Trading Restrictions.  At all times during the one-year period immediately
following the Closing, beginning on the Closing Date, each Investor hereby
agrees with the Company and the other Investors that such Investor shall not
sell any shares of the Company’s capital stock in excess of the greater of the
following volume limitations: (a) on any one day, the number of shares equal to
10% of the Company’s trading volume for the immediately preceding trading day
and (b) in any 22 trading day period, the number of shares equal to 10% of the
Company’s trading volume for such 22 trading day period.


8. Miscellaneous.


(a) Legends.


i. The Investors hereby acknowledge that a legend may be placed on any
certificates representing any of the Exchange Shares to the effect that the
Exchange Shares represented by such certificates are subject to a hold period
and may not be traded until the expiry of such hold period except as permitted
by applicable securities legislation.


ii. The Investors hereby acknowledge and agree to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.


(b) Tacking.  Each party hereto acknowledges that the holding period for the
Exchange Shares may be tacked back to the date such Exchange Shares cancelled
and exchanged therefor were initially issued.


(c) Reliance on Representations and Warranties by the Company.  Each Investor
acknowledges that the representations and warranties contained herein are made
by it with the intention that such representations and warranties may be relied
upon by the Company and its legal counsel in determining the Investor’s
eligibility to purchase the Exchange Shares under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Exchange Shares under applicable
securities legislation.  The Investor further agrees that the representations
and warranties made by the Investor will survive the Exchange and will continue
in full force and effect notwithstanding any subsequent disposition of the
Investor of such Exchange Shares.
 
 
- 8 -

--------------------------------------------------------------------------------

 


(d) Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the preparation, execution, delivery and
performance of this Agreement.


(e) Entire Agreement.  This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.


(f) Notices.  All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall occur first.  The addresses for such
communications shall be: (i) if to the Company, to: OXIS International, Inc.,
Attn: Chief Executive Officer, 4830 West Kennedy Blvd., Suite 600, Tampa,
Florida 33609, facsimile: 813-436-5588, with a copy (which shall not constitute
notice) to DLA Piper LLP (US), Attn: Paul Hurdlow, 401 Congress Avenue, Suite
2500, Austin, Texas 78701, facsimile: +1.512.457.7001, attn.: Paul Hurdlow, and
(ii) if to the Investors, to the addresses and fax numbers as indicated on the
signature pages attached hereto.


(g) Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Investors holding at least a
majority in interest of the Shares then outstanding or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought;
provided, that all waivers, modifications, supplements or amendments effected by
less than all Investors impact all Investors in the same fashion.  No waiver
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.


(h) Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


(i) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
 
- 9 -

--------------------------------------------------------------------------------

 


(j) No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.


(k) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware, without regard to
the principals of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts of Delaware.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts of Delaware for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.


(l) Survival.  The representations and warranties contained herein shall survive
the Closing for the applicable statute of limitations.


(m) Execution.  This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement, it
being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.


(n) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.


(o) Independent Nature of Obligations and Rights.  The obligations of each
Investor and hereunder are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance or non-performance of the obligations of any other Investor
hereunder.  Nothing contained herein and no action taken by any Investor hereto
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby.


(p) No Third Party Beneficiaries.  Nothing in this Agreement shall provide any
benefit to any third party nor entitle any third party to any claim, cause of
action, remedy or right of any kind, it being the intent of the parties hereto
that this Agreement shall not otherwise be construed as a third party
beneficiary contract.
 
 
- 10 -

--------------------------------------------------------------------------------

 


(q) Construction.  The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto.  This Agreement shall be construed
according to its fair meaning and not strictly for or against any party.  The
word “including” shall be construed to include the words “without
limitation.”  In this Agreement, unless the context otherwise requires,
references to the singular shall include the plural and vice versa.


(r) WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY
ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRAIL BY
JURY.




[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Preferred Stock Exchange
Agreement to be duly executed and delivered as of the date and year first
written above.





 
“Company”
 
OXIS INTERNATIONAL, INC.
         
 
By:
      Name:       Title:            



 
 
 
 
 
 
 
Signature page to
Preferred Stock Exchange Agreement
(Company)
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Preferred Stock Exchange
Agreement to be duly executed and delivered as of the date and year first
written above.
 

 
“Investors”
          If by an individual:                    
 
Printed Name:
      Residency:                       If by an entity:                     Name
of entity             By:       Printed Name:       Title:       Principal Place
of Business:                                       Address for Notice:          
                    Facsimile:                    

 
 
 
 
 
 
 


Signature page to
Preferred Stock Exchange Agreement
(Investors)
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Parties






Preferred Stockholder of Series H:


Theorem Group LLC
Canyons Trust




Preferred Stockholder of Series I:


Adam Kasower


 
 

--------------------------------------------------------------------------------

 
 
Schedule B


Exchange Shares


Preferred Stock holder of Series H:


Theorem Group LLC           4.99% of fully diluted shares (approximately
1,894,196 shares)
Canyons Trust                     4.99% of fully diluted shares (approximately
1,894,196 shares)




Preferred Stock holder of Series I:


Adam Kasower                    200,000 shares
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LOST STOCK CERTIFICATE AFFIDAVIT
AND INDEMNITY AGREEMENT




[_______________] (the “Investor”), by and through its duly authorized person,
hereby certifies:


1. This Lost Stock Certificate Affidavit and Indemnity Agreement (the
“Agreement”), entered into effective as of [_____________ __, 2015], relates to
the Series [H/I] Preferred Stock Purchase Agreement (the “Purchase Document”)
dated as of [______________ __, 20__] by and among OXIS International, Inc., a
Delaware corporation (the “Company”) and the Investor.


2. The Investor is the sole legal and beneficial owner of a total of
______________ shares of the Series [H/I] Preferred Stock (the “Shares”) of the
Company, represented by stock certificate number [_____] (the “Certificate”),
issued by the Company to Investor as of [_____________ __, 20__].


3.           Investor hereby represents, warrants, and agrees as follows:


a.           After having conducted a diligent investigation of its records and
files, Investor has been unable to find the Certificate and believes that such
Certificate has been lost, misfiled, misplaced, or destroyed.


b.           Investor has not assigned, encumbered, endorsed, pledged, or
hypothecated the Certificate, or otherwise transferred to another individual or
entity any right, title, interest, or claim in, to, or under the Certificate.


c.           Investor agrees that if it ever finds the Certificate, it will
promptly notify Company of the existence of the Certificate, mark the
Certificate as canceled, and forward the Certificate to Company or the Company’s
designee.


d.           Investor shall indemnify Company for, and hold Company harmless
from and against, any damages, liabilities, losses, claims (including any claim
by any individual or entity for the collection of any sums due under or with
respect to such Certificate), or expenses arising out of, or resulting from, (i)
Investor’s inability to find and deliver the Certificate to Company, or (ii) by
reason of any payment, transfer, exchange or other act which the Company may do
or cause to be done with respect to the Certificate, or (iii) by reason of any
refusal to make any payment on the Certificate to any person tendering the
Certificate, or (iv) any inaccuracy or misstatement of fact in, or breach of any
representation, warranty, agreement, or duty in or under, this Agreement,
whether or not such liabilities, losses, costs, damages, counsel fees and other
expenses arise or occur through accident, oversight, inadvertence or neglect on
the part of the Company, or its respective officers, agents, clerks or
employees.


3.           This Agreement may be executed in counterparts, each of which shall
be identical and all of which, when taken together, shall constitute one and the
same instrument.


4.           This Agreement shall be governed by and construed in accordance
with the law of the State of Delaware (without regard to any conflicts of laws
provisions thereof).


[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date first written above.



 
“INVESTOR”
          If by an individual:        
 
Printed Name:
                      If by an entity:             Name of entity            
By:       Printed Name:       Title:    


 
ACCEPTED AND AGREED




“COMPANY”


OXIS INTERNATIONAL, INC.
a Delaware corporation






By:                                                                                
Printed Name:                                                             
Title:                                                                             




 
 

--------------------------------------------------------------------------------
